POWELL, Presiding Judge.
Petitioner by way of writ of habeas; corpus seeks reduction of bond to answer an action filed in the district court of McCurtain County, wherein he is charged with possession of marihuana. This is a. companion case to that of In re Steel,. Okl.Cr., 339 P.2d 1079, and the statement of facts therein set out are identical to the within case.
After hearing on May 20, 1959, this-Court agreed that the bail fixed by the examining magistrate and approved by the district court in the amount of $10,000, should be reduced to $5,000.
It is therefore ordered that the appearance bond of petitioner be and the same is. hereby fixed in the sum of $5,000; said bond to be conditioned as provided by law, and approved by the Court Clerk of Mc-Curtain County, Oklahoma, and when so-approved, the petitioner to be released.
NIX and BRETT, JT., concur.